DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurie Young on September 27, 2021.
The application has been amended as follows:
1.	An extraction device, comprising:	a handle at a proximal end portion of the device;	a tubular first arm having a window extending radially within a side wall of the first tubular arm;	a second arm extending to a distal end portion of the device;	a cage at the distal end portion of the device, the cage being adjustable between a contracted orientation and an expanded orientation, the cage including a cutting element disposed between a proximal end portion of the cage and a distal end of the cage, the cutting element including one or more of a round wire, a flat wire, or a blade configured to remove matter from a body lumen when the cage is in the expanded orientation; around the second arm, the macerator including a helical element at least partially exposed through the window; and
wherein the cage surrounds a portion of the first arm including the window.

Claim 7 is canceled.

having a side wall with a window extending through the side wall from an interior of the proximal tube to an exterior of the proximal tube;	a radially-expandable cage connected to the proximal tube and extending to the distal end portion, the cage including struts forming a plurality of proximal openings and a plurality of distal openings, at least one of the proximal openings being larger than at least one of the distal openings;	a cutting element including one or more of a round wire, a flat wire, or a blade disposed at a widest portion of the cage, the cutting element being configured to remove matter from a body lumen by applying a shearing force; and	a maceration device having a surface for removing matter scraped from the body lumen by the cutting element, the maceration device being rotatable with respect to the cage and the proximal tube and in communication with the exterior of the proximal tube through the window within the radially-expandable cage.

Claim 9 is canceled.

14.	An extraction device, comprising:	a proximal end portion;	a distal end portion;	a proximal tube having a window extending radially from an interior to an exterior of the proximal tube;	a radially-expandable cage connected to the proximal tube and extending to the distal end portion, the cage including struts forming a plurality of proximal openings and a plurality of distal openings, at least one of the proximal openings being larger than at least one of the distal openings; and the macerator at least partially exposed through the window and in communication with the exterior of the proximal tube within the radially-expandable cage.
Allowable Subject Matter
Claims 1-6, 8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, a macerator exposed through a window of the tube or arm within the cage.  Prior art such as Demarais et al. (“Demarais” US 20040219028) and Leeflang et al. (“Leeflang” US 20040098033) disclose similar extraction devices each comprising a macerator surrounded by a cage, but not wherein the macerator is exposed through a window of a tube within the cage, as required by the independent claims.  To et al. (“To” US 20110087257) does disclose a macerator exposed through a radial window in a tube, but the window is proximal of the tissue removal portion 2654.  Therefore, there is no reasons to combine the window taught by To located within a cage for tissue removal such as that taught by Demarais or Leeflang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771